Citation Nr: 0626450	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic service disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

A hearing was held before the undersigned Member of the Board 
sitting at the RO in November 2004.  A transcript of the 
hearing testimony has been associated with the claims file.

In a decision dated in February 2005, the Board denied the 
appeal for service connection for PTSD.  The Board also held 
that new and material evidence had been received to reopen a 
claim for service connection for a psychiatric disorder 
(other than PTSD) and remanded this issue for additional 
development.


FINDINGS OF FACT

1.  The veteran has an acquired psychiatric disorder, 
currently diagnosed as major depressive disorder, that was 
first manifested more than one year after the veteran's 
release from service and is not shown to be related to any 
incident of such service.

2.  The veteran has a personality disorder, not otherwise 
specified, which existed prior to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, currently diagnosed 
as major depressive disorder, was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Factual Background and Analysis.  Service medical records 
(SMRs) and personnel records are completely negative for 
history of, complaints of, treatment for, or diagnoses of a 
psychiatric disorder other than alcohol dependence.  In fact, 
a Report of Mental Status Evaluation dated in August 1992 
advises that the veteran's behavior and thought content were 
normal; his thinking processes clear; his memory good; and he 
was fully oriented.  The Remarks section of this form 
contains the statement: "there is no evidence of a mental 
disease or defect of psychiatric significance or sufficient 
severity to warrant discharge through medical channels."  
Page 2 of this examination contains the following diagnoses:

AXIS I	V62.80 Other Interpersonal Problem
		V62.20 Occupational Problem

AXIS II	No Diagnosis

When the veteran completed a report of medical history prior 
to his release from service in August 1992, he did not 
indicate that he had a history of depression or excessive 
worry or that he had nervous trouble of any sort.  Clinical 
evaluation revealed no psychiatric abnormality.

A VA examination report dated in January 1993 reflects that 
the veteran's neurological and psychiatric systems were 
normal.  A VA neuropsychiatric examination report dated in 
September 1994 contained a diagnosis of headaches.

VA, private, and other provider records confirm the veteran's 
receipt of mental health care after his discharge from 
service, and in fact show that the veteran began receiving 
treatment as far back September 1994; however, the earliest 
evidence of treatment other than for substance abuse and a 
personality disorder are mental health center records dated 
in October 2000, which is more than 8 years after the 
veteran's discharge.  These records include a diagnosis of 
major depressive disorder.

Records from the Social Security Administration (SSA) include 
a disability determination dated in March 2005 which reflects 
that the veteran was found to be disabled for SSA purposes 
from October 2004.  The primary diagnosis was anxiety 
disorders and the secondary diagnosis was affective 
disorders.

A C&P examination done in August 2005 confirmed that the 
veteran suffers from a major depressive disorder, recurrent, 
in remission.  According to the examiner, the onset of this 
disorder was "post military."  Other diagnoses rendered 
were substance abuse in early partial remission (onset post 
military), and personality disorder, not otherwise specified, 
which the examiner advises began prior to military service.  
The examiner explains that a conduct disorder with 
aggression, destruction of property, and theft was present 
prior to the veteran's age of 15, and informs that in times 
of stress, particularly if these events threaten the 
veteran's sense of self, the veteran decompensates and 
develops severe depression, during which times he engages in 
impulsive, high risk, self-destructive and self-mutilating 
behaviors.  

Objective testing yielded bizarre results which, according to 
the examiner, "inpatients with severe psychopathology do not 
typically endorse."  The examiner states that the veteran's 
bizarre test findings were due to a conscious attempt on the 
part of the veteran to "look bad."  The examiner adds that 
the veteran has a "fairly pervasive pattern of abdicating 
his responsibility for impulsive behavior and trying to blame 
others for his poor decisions and situation."  According to 
the examiner, the veteran's reported history and presentation 
during the interview and testing do not support an Axis I 
psychiatric diagnosis.  The examiner also maintains that 
"the veteran's emotional disorder is not at least as likely 
as not due directly to his military experiences."  In view 
of the examiner's review of the entire case file, and given 
the consistency of the examiner's findings with the other 
medical evidence of record, the Board finds this opinion to 
be persuasive.

Based on the foregoing evidence service connection for an 
acquired psychiatric disorder (claimed as depression) cannot 
be established.  While the evidence clearly establishes that 
the veteran now suffers from a major depressive disorder, the 
record is devoid of any competent evidence which establishes 
that this disorder began during the veteran's military 
service.  In the absence of competent medical or lay evidence 
that documents the occurrence of any symptomatology during 
the veteran's military service or until more than one years 
thereafter, and in light of the examiner's opinion that "the 
veteran's emotional disorder is not at least as likely as not 
due directly to his military experiences," a causal link 
between the veteran's psychiatric disorder and any incident 
of military service cannot be established.

The Board notes that the August 2005 examination also yielded 
a diagnosis of personality disorder; however, as stated 
before, a personality disorder is not a disease or injury 
within the meaning of 38 U.S.C.A. § 1110.  See also 38 C.F.R. 
§ 4.127.  Service connection is therefore not warranted.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in November 2000 and February 2005 essentially 
satisfied the duty to notify provisions.  SMRs have been 
obtained and made a part of the file.  VA and private medical 
records were also obtained and made a part of the record, as 
were records from a local community mental health center.  
The veteran has also been accorded an examination for 
disability evaluation purposes.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.


ORDER

Service connection for an acquired psychiatric disorder 
(other than PTSD) is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


